Resettled order and judgment (one paper), Supreme Court, New York County (Carol Huff, J.), entered on or about February 8, 1993, which, inter alia, ordered a sale of the undivided one-half interest of respondent-appellant Jacob Gavish in respondent Barak Development Associates, a dissolved partnership, and directed that the purchaser be assigned appellant’s "[rjights and [ijnterest in the [partnership”, unanimously affirmed, with costs.
The resettled order cured any infringement of appellant’s partnership rights during winding up under Partnership Law § 51 (2) (c) by directing the sale of appellant’s undivided one-half interest in the partnership rather than the sale of the property itself. This accords with Partnership Law § 54 (1), which allows an individual creditor to attach the interest of a partner in a partnership (see, Jones v Palermo, 105 Misc 2d 405). Concur — Murphy, P. J., Sullivan, Rosenberger, Asch and Tom, JJ.